RUCKER, J.,
dissenting.
I respectfully dissent. In Gaudin v. Austin, 921 N.E.2d 895 (Ind.Ct.App.2010) (“Gaudin /”) freeholders challenged the Commissioners’ attempt to dissolve the fire protection district and the Court of Appeals reversed the trial court’s grant of summary judgment in the Commissioners’ favor. In so doing the court held that although the Fire District Act explicitly provides in two discrete sections for the establishment of a district either by ordinance or by freeholder petitions, the Act provides only one method of dissolution, namely: the freeholder-petition process. See Ind.Code § 36-8-11-24 (“(a) Proceedings to dissolve a fire protection district may be instituted by the filing of a petition with the county legislative body that formed the district.... (b) The petition must be signed: (1) by at least twenty *89percent (20%), with a minimum of five hundred (500), of the freeholders owning land within the district; or (2) by a majority of those freeholders owning land within the district; whichever is less.”). Therefore the Commissioners lacked authority to unilaterally dissolve the district. See Gaudin I, 921 N.E.2d at 897-900.
With one Justice not participating, this Court was evenly divided on whether the Court of Appeals correctly interpreted and applied the Fire District Act. And thus the opinion stood as the controlling authority on the issues presented. See Gaudin v. Austin, 936 N.E.2d 1241 (Ind. 2010) (Order Reinstating Decision of the Court of Appeals). Importantly in the years since Gaudin I was decided, the Legislature has not amended the Act to express any disagreement with the interpretation advanced by the Court of Appeals. “[A] judicial interpretation of a statute, particularly by the Indiana Supreme Court, accompanied by substantial legislative inaction for a considerable time, may be understood to signify the General Assembly’s acquiescence and agreement with the judicial interpretation.” DePuy, Inc. v. Farmer, 847 N.E.2d 160, 168 (Ind. 2006) (quotation and citations omitted). Although Gaudin I does not reflect an interpretation of the Act by this Court, still legislative silence on this issue is instructive. And this is especially so considering this Court was evenly divided.
In any event, noting and agreeing with the trial court’s characterization that the Commissioners “gutted” the Ordinance, the Court of Appeals here reached “the inescapable conclusion ... that the ‘amendment’ the Commissioners made to the Ordinance was so extreme and far-reaching as to amount to a de facto dissolution of the Ordinance, in contravention of both section 36-8-11-24 and Gaudin [IJ.” Anderson v. Gaudin, 24 N.E.3d 479, 485 (Ind.Ct.App.2015). I agree and would affirm the judgment of the trial court.